DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #15, 18-30 in the reply filed on August 16, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #15, 18-30 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the surfaces of the substrate from which the plurality of integrated sidewalls extends comprise a first surface and a second surface that are opposed to one another, the plurality of integrated sidewalls comprises a first set of integrated sidewalls and a second set of integrated sidewalls, and the first set of integrated sidewalls extends outwardly from the first surface of the substrate and the second set of integrated sidewalls extends outwardly from the second surface of the substrate such that the first set of integrated sidewalls does not contact the second set of integrated sidewalls” (claim 15); “gluing one or more electrical components to each side of the substrate, wherein the glue comprises a solvent, wherein curing the glue comprises fully curing the glue and removing the solvent therefrom prior to attaching the pair of lids to the plurality of integrated sidewalls” (claim 29); and “wherein the substrate defines a feed-through channel extending from each side of the substrate, and wherein at least one of the one or more electrical components located on a first side of the substrate is electrically connected to at least one or more electrical components located on a second side of the substrate through the feed-through channel; gluing one or more electrical components to each side of the substrate, wherein the glue comprises a solvent, wherein curing the glue comprises fully curing the glue and removing the solvent therefrom prior to attaching the pair of lids to the plurality of integrated sidewalls” (claim 30).
 		As to claim 15, Schlumberger (WO 2012/135406 A2), hereafter “Schlumberger”, teaches in FIG. 12(c) a plurality of integrated sidewalls (lateral sidewalls and top/bottom sidewalls), a first surface (bottom) and a second surface (top) that are opposed to one another, the plurality of integrated sidewalls comprises a first set (lateral sidewalls) of integrated sidewalls and a second set (top/bottom sidewalls) of integrated sidewalls, and the first set of integrated sidewalls extends outwardly from the first surface of the substrate and the second set of integrated sidewalls extends outwardly from the second surface of the substrate.  However, Schlumberger’s first and second sets of sidewalls contact each other as they form the outer edges of the device.
		As to claims 29 and 30, Schlumberger does not teach “gluing one or more electrical components to each side of the substrate, wherein the glue comprises a solvent, wherein curing the glue comprises fully curing the glue and removing the solvent therefrom prior to attaching the pair of lids to the plurality of integrated sidewalls” and no other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829